                                             Case 2:21-cv-01268-AC Document 10 Filed 07/20/21 Page 1 of 2



                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ANTHONY HARRISON BAXTER,                        Case No. 21-cv-03775-HSG
                                   8                    Petitioner,                         ORDER VACATING ORDER OF
                                                                                            DISMISSAL AND JUDGMENT;
                                   9              v.                                        REOPENING CASE; TRANSFERRING
                                                                                            CASE TO EASTERN DISTRICT OF
                                  10        WARDEN CHRISTIAN PFEIFFER,                      CALIFORNIA
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner, a state prisoner currently incarcerated at Kern Valley State Prison in Delano,
                                  14   California, has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254.1 For the
                                  15   reasons set forth below, the Court VACATES the July 1, 2021 Order of Dismissal and Related
                                  16   Judgment, REOPENS this action, and TRANSFERS this action to the Eastern District of
                                  17   California.

                                  18   I.      Motion to Reopen Action

                                  19           On July 1, 2021, the Court dismissed this action without prejudice for failure to either pay

                                  20   the filing fee or submit an in forma pauperis application, and entered judgment in favor of

                                  21   Respondent. Dkt. Nos. 7, 8. On July 14, 2021, Petitioner filed a letter with the Court stating that

                                  22   his address of record was incorrect, and that he never received notice of the Clerk’s May 19, 2021

                                  23   notice of failure to complete an in forma pauperis application or pay the filing fee. Dkt. No. 9.

                                  24

                                  25   1
                                         The Clerk of the Court is directed to substitute Warden Christian Pfeiffer in place of the
                                  26   previously named respondent because Warden Pfeiffer is Petitioner’s current custodian. See
                                       Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir.), as amended (May 8, 1996) (rules governing
                                  27   relief under 28 U.S.C. § 2254 require person in custody pursuant to judgment of state court to
                                       name state officer having custody of him as respondent); Stanley v. Cal. Sup. Ct., 21 F.3d 359, 360
                                  28   (9th Cir. 1994) (respondent in habeas petition typically is warden of facility in which petitioner is
                                       incarcerated).
                                             Case 2:21-cv-01268-AC Document 10 Filed 07/20/21 Page 2 of 2



                                   1   Petitioner attached a complete in forma pauperis application to this letter. See Dkt. No. 9. The

                                   2   Court construes this letter as both a request to reopen the case and an application to proceed in

                                   3   forma pauperis. Good cause being shown, the Court GRANTS the request to reopen the case.

                                   4   The Clerk is directed to VACATE the July 1, 2021 Order of Dismissal and related judgment, and

                                   5   REOPEN this action.

                                   6   II.     Transferring Action to Eastern District of California.

                                   7           Petitioner is currently incarcerated at Kern Valley State Prison in Delano, California, and is

                                   8   challenging his conviction from Shasta County Superior Court. Dkt. No. 1 at 2. Delano is located

                                   9   in Kern County, which lies within the venue of the Eastern District of California. Shasta County

                                  10   also lies within the venue of the Eastern District of California. 28 U.S.C. § 84(b)-(d).

                                  11           Venue for a habeas action is proper in either the district of confinement or the district of

                                  12   conviction. 28 U.S.C. § 2241(d). Federal courts in California traditionally have chosen to hear
Northern District of California
 United States District Court




                                  13   petitions challenging a conviction or sentence in the district of conviction. See Dannenberg v.

                                  14   Ingle, 831 F. Supp. 767, 767 (N.D. Cal. 1993); Laue v. Nelson, 279 F.Supp. 265, 266 (N.D. Cal.

                                  15   1968). Here, Petitioner’s conviction was obtained in, and he is incarcerated in, Kern County.

                                  16   Because Kern County lies within the venue of the Eastern District of California, venue therefore

                                  17   properly lies in that district and not in this one. See 28 U.S.C. § 1391(b). Accordingly, this case is

                                  18   TRANSFERRED to the United States District Court for the Eastern District of California. See 28

                                  19   U.S.C. § 1406(a).

                                  20           In light of this transfer, the pending motion to proceed in forma pauperis is deferred to the

                                  21   Eastern District.

                                  22           The Clerk shall transfer the file herewith.

                                  23           IT IS SO ORDERED.

                                  24   Dated: 7/20/2021

                                  25                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  26                                                     United States District Judge
                                  27

                                  28
                                                                                             2
